Letton, J.,
concurring in part.
The evidence of the crime is so plain and the testimony as to self-defense is so slight and unreliable that, it seems to me the jury could not have reached any other conclusion than they did. But I think instruction No. 11-J- should not have been given, and is erroneous, but is not prejudicial when considered in connection with all the other instructions, and with the evidence. I therefore concur in holding that the record does not require or warrant a reversal of the judgment.